In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 13-941V
                                   (Not to be published)

*************************
                            *
LOUIS R. BROCKINGTON,       *
                            *                        Filed: July 8, 2014
                Petitioner, *
                            *                        Decision by Stipulation; Attorneys’
           v.               *                        Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

James M. Griffin, Lewis Babcock & Griffin L.L.P, Columbia, SC, for Petitioner

Justine E. Daigneault, U.S. Dep’t of Justice, Washington, DC, for Respondent

                       ATTORNEYS’ FEES AND COSTS DECISION 1

        On November 27, 2013, Petitioner Louis Brockington filed a petition seeking
compensation under the National Vaccine Injury Compensation Program. On May 27, 2014, the
parties filed a stipulation detailing an amount to be awarded to Petitioner. On May 28, 2014, I
issued a decision finding the parties’ stipulation to be reasonable and granting Petitioner the
award outlined by the stipulation.



1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. To do so, Vaccine Rule 18(b) permit each party 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
        On July 8, 2014, counsel for both parties filed another joint stipulation, this time
regarding attorneys’ fees and costs. The parties have stipulated that Petitioner’s counsel should
receive a lump sum of $10,819.65 in the form of a check jointly payable to Petitioner and
Petitioner’s counsel. This amount represents a sum to which Respondent does not object. In
accordance with General Order #9, Petitioner filed a statement on July 7, 2014 indicating that he
had incurred no reimbursable costs in pursuit of his claim.

       I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check jointly payable to Petitioner and Petitioner’s
counsel, James M. Griffin, Esq., in the amount of $10,819.65. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation. 2


       IT IS SO ORDERED.

                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing (jointly or
separately) notices renouncing their right to seek review.